The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed 11/29/2021 has been entered.  Claims 43, 45 and 50 were amended.  Claims 43, 45, 47-52, 64 and 71 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

 Response to Amendment
The declaration under 37 CFR 1.132 filed 11/29/2021 is sufficient to overcome the rejection of claim 43, 45, 47-52, 64 and 71 based upon Baseeth et al. in view of Sasson et al..

Applicant’s amendment has necessitated a new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
	
Claims 43, 45, 47-52, 64 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is draw to a method of dispersing a pesticide comprising the step of mixing lecithin and co-surfactant to produce a lecithin concentrate, however the claim then refers to “the microemulsion” which is unclear.  Is the lecithin concentrate the same as the microemulsion or is the microemulsion formed when the lecithin concentrate is mixed with the acidifier?  For the purpose of examination, the Examiner interprets the seconds step as mixing the lecithin concentrate with 5-50% by weight acidifier and an ester of the acidifier to form a microemulsion.  
Claim 43 recites the limitation "the microemulsion"  however, it is unclear when the microemulsion is formed.  There is insufficient antecedent basis for this limitation in the claim.

New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 43, 45, 47-52, 64 and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baseeth et al. (US 2008/0194410; publication date August 14, 2008) in view of Kronstein et al. (US 4,056,494; November 1, 1977).

Applicant’s Invention

Applicant claims a method of dispersing a pesticide comprising mixing a lecithin and a co-surfactant to make a lecithin concentrate and mixing the lecithin concentrate with 5-50% by weight of the microemulsion of an acidifier, then mixing the lecithin concentrate with the acidifier, a salt of the acidifier and the ester of the acidifier to form a microemulsion with a pH of 2 to 8, mixing the pesticide with the microemulsion and diluting it with water.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Baseeth et al. teach methods of dispersing a compound in an aqueous solution using microemulsion compositions comprising an acidifier, emulsifier and co-surfactant in water (abstract).  Herbicides include glyphosates and may be used with fatty acids to improve retention and penetration [0015].  The microemulsion is produced by mixing lecithin with a surfactant to make a blend and then mixing it with an acidifier in the presence of water and optionally with the addition of vegetable fatty acids (polar solvent) [0017].   The surfactants have HLB values in the range of 10-18 [0023].  The co-surfactant/lecithin/acidifier mix ranges between 50-90% lecithin with the remainder being co-surfactant [0023], the acidifier ranges from 30-45% [0024].  The microemulsion formed comprises the acidifier selected from propionic acid, acetic acid, lactic acid, fumaric acid and citric acid, and  secondary ingredients selected from esters, water and derivatives thereof [0027-28].  Other acids such as glutaric acid, adipic acid and malic acid may also be used [0029].  The water can also contain salts and the use of well water containing calcium, magnesium and iron may be used which would form the salt of the acidifier [0021] and [0032].   It would have been suggested to one of ordinary skill to form the salt because Baseeth teaches the use of water that contains salts.   The lecithin is fluidized, crude or de-oiled [0023].  The compositions further comprise esters [0037].  The formulations would inherently possess a pH of 2-8 because the acidifier is present.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Baseeth et al. teach the addition of esters along with the acidifier, but does not teach an ester of the acidifier. It is for this reason that Kronstein et al. is joined.

Kronstein et al. teach coating compositions comprising lecithins (abstract).  In order to make lecithin water-dispersible, it is treated with lactic acid or its esters (column 4, lines 50-53).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

Baseeth et al. and Kronstein et al. both teach the formulation of lecithin formulations. Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Baseeth and Kronstein et al. to include an ester of lactic acid with a reasonable expectation of success. One of ordinary skill would have been motivated to add the ester of lactic acid because Kronstein et al. teach that the esters of lactic acid make lecithin water-dispersible which would aid in forming a stable dispersion of lecithin concentrate, pesticide, lactic acid and esters of lactic acid.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617